DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 lines 5-13, the stator, a plurality of phase-windings as well as a housing were claimed twice. Because the original disclosure does not provide any description of dual stator, winding and housing, such limitations are being interpreted as one stator, a plurality of winding and one housing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotating shaft" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2017/0288489 A1) in view of Tajima (US 6717315 B1).
RE claim 1, Shiraki teaches a rotating electrical machine 10 (Figs.8-10) comprising: a rotor 3 (rotor can also include rotor components 3, 5) which includes a cylindrical rotor body 500 with a hollow portion and a magnet unit 4  mounted on the rotor body 500, the rotor 3 being retained to be rotatable (see ¶ 43 for rotor 3 rotates); a cylindrical stator 2 which is equipped with a stator winding 200, the stator 2 being arranged to face the rotor 3 coaxially therewith (via shaft 100, see Figs.8, 9); a housing 600 in which said rotor 3 and said stator 2 are disposed; a stator 2 which includes a stator winding 200, the stator 2 being arranged coaxially with the rotor 3 and facing the rotor 3; a housing 9 which secures the stator 2; and bearings 4110 which are disposed in the housing 9 and retain the rotating shaft 100 of the rotor 3 to be rotatable, wherein the rotating shaft 3 is rotatably held by the bearings 4110 arranged at locations different from each other in the axial direction of the rotating shaft 3, and wherein the bearings 4110 are disposed away from a center of the rotor 3 in the axial direction (see Fig.8 for bearing 4110 is not in the center, but shifted to the right as shown in Fig.8).
Shiraki does not teach said winding include a plurality of phase-winding.
Tajima suggests that multi-phase phase-winding (col.4: 5-10) (see Fig.1) is well-known to be utilized in permanent magnet machine with reduced vibration/noise without lowering efficiency (see abstract). Furthermore, the number of phase in the stator winding/coil can increase/decrease to optimize load.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki by having said winding include a plurality of phase-winding, as taught by Tajima, for the same reasons as discussed above.

RE claim 3/1, Shiraki in view of Tajima has been discussed above. Shiraki further teaches the rotor 3 is made of a surface magnet type rotor 3 in which permanent magnets 4 are secured to the rotor body 500 (see Figs.8, 9).

RE claim 6/1, Shiraki in view of Tajima has been discussed above. Shiraki further teaches the rotor 3 is of an outer rotor structure 600 in which the rotor is arranged radially outside the stator (see Fig.8 for rotor 3 has structure 600/500 which is both outer and inner of stator 3).

RE claim 8/1, Shiraki in view of Tajima has been discussed above. In embodiment of Fig. 8, Shiraki does not teach the rotor is equipped with an air cooling fin.
However, in embodiment of Fig.7, Shiraki teaches the rotor is equipped with an air cooling fin 2200, such that velocity of flow of the cooling medium or cooling air in the first air space is raised to improve cooling effect (¶ 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki’s Fig.8 by having the rotor is equipped with an air cooling fin, as taught by Shiraki’s Fig.7, for the same reasons as discussed above.

RE claim 9/1, Shiraki in view of Tajima has been discussed above. Shiraki further teaches the rotor body has an opening 30 located farther away from the bearings 4110 in the axial direction (Fig.8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Tajima as applied to claim 1 above, and further in view of Mei (et al. (US 2016/0102705 A1).
RE claim 2/1, Shiraki in view of Tajima has been discussed above. Shiraki further teaches the bearings 4110 are radial ball bearings equipped with an outer race, an inner race, and balls disposed between the outer race and the inner race (see Fig.8). 
Shiraki does not teach one of the bearings is designed to be different in dimension of a gap between each of the outer race and the inner race and the balls from the other of the bearings.
Mei teaches one of the bearings 22 is designed to be different in dimension of a gap between each of the outer race and the inner race and the balls from the other of the bearings 20 (see Fig.2 for bearing 22b has bigger gap than bearing 20). Mei suggests that clearance dimension of bearing can be adjusted to improve service life and loads effect (¶ 19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki in view of Tajima by having one of the bearings is designed to be different in dimension of a gap between each of the outer race and the inner race and the balls from the other of the bearings, as taught by Mei, for the same reasons as discussed above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Tajima as applied to claim 3 above, and further in view of Kusase (et al. (US 2006/0138879 A1).
RE claim 4/3, Shiraki in view of Tajima has been discussed above. Shiraki does not teach the permanent magnets include first magnets whose magnetization direction is oriented in a radial direction of the rotating shaft and second magnets whose magnetization direction is oriented in a circumferential direction of the rotating shaft, and wherein the magnet unit is designed in a magnet array in which the first magnets are arranged at a given interval away from each other in the circumferential direction, and each of the second magnets is disposed in the circumferentially adjacent first magnets.
Kusase teaches permanent magnets (Figs.1, 3) include first magnets (301, 303) whose magnetization direction is oriented in a radial direction of the rotating shaft 1 and second magnets 302 whose magnetization direction is oriented in a circumferential direction of the rotating shaft 1, and wherein the magnet unit is designed in a magnet array in which the first magnets 301, 303 are arranged at a given interval away from each other in the circumferential direction, and each of the second magnets 302 is disposed in the circumferentially adjacent first magnets 301, 303 (Fig.1B). As a result, the diameter of the electric gap can be increased significantly, and the output power of the wheel-in motor can be therefore increased (¶ 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki in view of Tajima by having the permanent magnets include first magnets whose magnetization direction is oriented in a radial direction of the rotating shaft and second magnets whose magnetization direction is oriented in a circumferential direction of the rotating shaft, and wherein the magnet unit is designed in a magnet array in which the first magnets are arranged at a given interval away from each other in the circumferential direction, and each of the second magnets is disposed in the circumferentially adjacent first magnets, as taught by Kusase, for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Tajima as applied to claim 3 above, and further in view of Matsuoka et al. (US 2015/0028708 A1).
RE claim 5/3, Shiraki in view of Tajima has been discussed above. Shiraki does not teach the permanent magnets are made of polar anisotropic magnets.
Matsuoka suggests that polar anisotropic magnet can achieve high magnetization while only low magnetic property is used/required and further it is not necessary to provide yoke for the magnet which can result in reduction of machining cost and weight (¶ 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki in view of Tajima by having the permanent magnets to be made of polar anisotropic magnets, as taught by Matsuoka, for the same reasons as discussed above.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 7/1, the prior-art does not teach the rotor body includes a cylindrical magnet retainer to which the magnet unit is secured, an fixing portion which is of a cylindrical shape and smaller in diameter than the magnet retainer and through which the rotating shaft passes, and an intermediate portion connecting between the magnet retainer and the fixing portion, wherein the fixing portion to which the rotating shaft is secured to be rotatable along with the fixing portion is attached to the housing through the bearings to be rotatable, and wherein the intermediate portion includes a radially inner portion and a radially outer portion and has a difference in level between the radially inner portion and the radially outer portion in the axial direction, the magnet retainer and the fixing portion partially overlapping each other in the axial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834